          Case 1:17-cv-05286-RA Document 172 Filed 09/14/20 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 9/14/2020


 ARVIND GUPTA,

                             Plaintiff,

                        v.
                                                               No. 17-CV-5286 (RA)
 HEADSTRONG, INC., GENPACT
                                                                       ORDER
 LIMITED, and SECRETARY OF THE U.S.
 DEPARTMENT OF LABOR,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       In support of their motion for attorneys’ fees, the Headstrong Defendants filed a copy of

their attorneys’ billing records in which the “description of services rendered” are entirely

redacted. Dkt. 145 at Ex. 2. The Headstrong Defendants cite Sidley Holding Corp. v. Ruderman,

2009 WL 6047187 at *24 (S.D.N.Y. Dec. 30, 2009) for the proposition that courts will still grant

attorneys’ fees despite redactions for privileged information. That case, however, involved

“minimal redactions in plaintiff’s attorneys’ task descriptions” in contrast to the redactions of all

descriptions of services rendered here. Id. at *24. Other courts in the Circuit have reduced fee

awards where only some material was redacted, if the redacted material made it impossible for the

court to review time records for reasonableness. See, e.g., Lewis v. Roosevelt Island Operating

Corporation, 2018 WL 4666070 at *9 (S.D.N.Y. Sept. 28, 2018) (“[T]he Court agrees that

Plaintiff's time records are seriously deficient. First, numerous entries are vague and heavily

redacted.”); Penberg v. HealthBridge Management, 2011 WL 1100103 at *9 (E.D.N.Y. Mar. 22,

2011) (billing entries where detail was given but “the entire subject matter has been deleted” were

too vague). No later than September 21, 2020, the Headstrong Defendants shall file an unredacted
             Case 1:17-cv-05286-RA Document 172 Filed 09/14/20 Page 2 of 2




copy of their attorneys’ billing records or shall file a letter explaining why they believe their heavy

redactions are justified here. Any such letter must be supported by relevant case law.

         In addition, the Headstrong Defendants have failed to provide any information about the

experience of the attorneys for whom they are seeking fees. “In determining the reasonable hourly

rate, ‘courts must look to the market rates prevailing in the community for similar services by

lawyers of reasonably comparable skill, experience, and reputation.’” Lilly v. City of New York,

No. 16-CV-322 (ER), 2017 WL 3493249, at *2 (S.D.N.Y. Aug. 15, 2017) (quoting Ognibene v.

Parkes, No. 08-CV-1335 (LTS), 2014 WL 3610947, at *2 (S.D.N.Y. July 22, 2014)). A court

cannot determine a reasonably hourly rate where, as here, it lacks any information about an

attorney’s experience. Accordingly, no later than September 21, 2020, the Headstrong Defendants

shall also file a letter describing the level of experience of each of the attorneys for whom they

seek fees.

         The Headstrong Defendants shall promptly serve a copy of this Order and letter and/or

unredacted billing records on Plaintiff and file proof of such service on the docket.

SO ORDERED.

Dated:       September 14, 2020
             New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  2
